Citation Nr: 0809116	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-09 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral severe 
sensory motor axonal peripheral neuropathy of the lower 
extremities, claimed as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel






INTRODUCTION

The veteran had active military service from October 1963 to 
October 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  This claim was previously remanded by 
the Board in August 2006 for further development.

In September 2007, the RO granted service connection for 
peripheral neuropathy of the left and right lower extremity.  
Therefore, these issues are no longer before the Board.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The August 2006 remand instructed the RO on multiple items, 
all of which have not yet been completed.  The RO was ordered 
to provide the veteran with a VA examination in order to 
determine the nature and etiology of any currently diagnosed 
peripheral vascular disease (PVD) and/or peripheral 
neuropathy.  The examiner was specifically instructed to 
state whether there was a current diagnosis of PVD; clearly 
identify the nature of the veteran's peripheral neuropathy; 
opine as to whether it was at least as likely as not that any 
currently diagnosed PVD and/or peripheral neuropathy was 
related to the veteran's service, or proximately due to or 
aggravated by his service connected type II diabetes mellitus 
disease; and address the opinion provided by A. Gasparis, 
M.D., dated in April 2004.  

The April 2007 VA examination report contains no mention as 
to the existence/non-existence of PVD; no opinion as to 
whether the veteran's disability was due to his military 
service; and no discussion of Dr. Gasparis' April 2004 
opinion.  Furthermore, the examiner concluded that the 
progression of the veteran's electrodiagnostic findings is 
most likely secondary to his diabetes.  He did not clearly 
identify the nature of the veteran's peripheral neuropathy, 
or unambiguously state whether it is related to his military 
service or service connected diabetes.  

The absence of the above noted requisite opinions is not 
sufficient to show that a complete examination was adequately 
performed.  A remand by the Board confers on the veteran, as 
a matter of law, the right to compliance with the remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).  The file 
should be returned in order to obtain such an opinion.

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the veteran's 
claims file to the person who conducted 
the April 2007 VA examination for an 
addendum to his examination report that 
includes opinions as to the following: 

a)  State whether the veteran is 
currently diagnosed as having 
peripheral vascular disease (PVD).  

b)  State whether the veteran is 
currently diagnosed as having 
bilateral severe sensory motor 
axonal peripheral neuropathy of the 
lower extremities.  Clearly identify 
the nature of this condition, and 
state whether it is a separate 
disability than, or the same 
diagnosis as, his service-connected 
peripheral neuropathy.  

c)  Provide an opinion as to whether 
it is at least as likely as not 
(i.e., at least a 50 percent 
probability), that any currently 
diagnosed bilateral severe sensory 
motor axonal peripheral neuropathy 
or PVD is related to the veteran's 
military service, and/or is 
proximately due to, or aggravated 
by, his service-connected type II 
diabetes mellitus disease or 
peripheral neuropathy (provided that 
the latter disability is a 
separately diagnosed condition).  

d)  Address the significance, if 
any, of the opinion provided by A. 
Gasparis, M.D., dated in April 
2004.  Discuss the relevance of 
this opinion, regardless of its 
pertinence.  

A rationale for any opinion expressed 
should be included in the report 
provided.  If it is necessary to 
examine the veteran to provide these 
opinions, that should be arranged.  
Likewise, if the person who conducted 
the April 2007 examination is not 
available, the file should be provided 
to another in order to obtain the 
requested opinions.  

2.  Thereafter, the RO should re-
adjudicate the issue of service 
connection for bilateral severe sensory 
motor axonal peripheral neuropathy of 
the lower extremities.  If the benefit 
sought is not granted, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  Thereafter, if appropriate, 
the case should be returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

 
